DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims include a combination of limitations that while examiner is able to find in the prior art, examiner does not believe could reasonably be combined without the inclusion of hindsight reasoning.  Specifically the instant apparatus requires an electronic flow control system including a valve which is a normally open solenoid valve, a wireless communication interface a battery, a power generator, a foot switch with an actuator bar, wherein the power of the device is provided by the battery which is charged using the hydraulic force of the fluid in motion through the plumbing network generating power via the generator.
For instance U.S. Patent #5,699,833 to Tsataros discloses an inline flow apparatus which uses the hydraulic force of the fluid in motion to spin a turbine to create power with a generator.
	Examples of similar water control apparatuses are for example, U.S. PG-Pub 2012/0255116 to Houghton, U.S. Patent #6,219,859 to Derakhshan, U.S. Patent #6,047,417 to Derakhshan, U.S Patent #5,199,119 to Weber (which includes a foot pedal), U.S. Patent #4,606,085 to Davies, U.S. PG-Pub 2011/0275027 to Lint et al., U.S. PG-Pub 2003/0033669 to Fernie, and U.S. Patent #5,226,629 to Millman et al., and U.S. Patent #3,536,294 to Rodriguez.
	Examiner asserts while a number of the components of the apparatus are known in the prior art, examiner asserts the combination of the foot pedal actuation device, with a normally open valve, powered by a battery which is charged by a generator is a combination of limitations one would not arrive at without the use of hindsight reasoning.
	Therefore independent claims 1 and 8 are allowable.  Therefore all claims which depend on independent claims 1 and 8 are also allowable over the known prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649